Citation Nr: 0506468	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1956, 
and from March 1958 to July 1959.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in April 2004.

One of the issues developed for appellate consideration was 
entitlement to a permanent and total rating for pension 
purposes.  During the April 2004 hearing the veteran withdrew 
this issue from appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the records shows that a VA examiner, in August 
2003, indicated that the headaches that the veteran had in 
service were likely due to the expansion of a cerebral 
aneurysm, which subsequently burst.  The Board finds that 
this evidence raises the issue of service connection for the 
residuals of his cerebral aneurysm.  The Board further finds 
that this issue is  inextricably intertwined with the issue 
of service connection for headaches and must be adjudicated 
by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is remanded for the following 
development:

The RO should take all appropriate action to adjudicate 
the issue of entitlement to service connection for the 
residuals of a cerebral aneurysm.  If the benefit sought 
is not granted, the RO should notify the appellant of 
that denial and of his appellate rights.  The RO is 
informed that this issue is not before the Board until 
timely perfected.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




